DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on 28 January 2020 and is a ‘371 national phase entry of international application PCT/US2018/043898, filed on 26 July 2018 which claims priority to provisional application 62/538,540, filed on 28 July 2017.  
Applicant’s original claims dated 28 January 2020 are acknowledged.

The Prior-Filed Application Does Not Provide Support for Claimed Subject Matter
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/538,540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
MPEP 2163.02 “the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.”  
“An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention”
MPEP 2163.03 “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”
This second circumstance is relevant with respect to the instant provisional application.  A broad genus of complexes is presently claimed.  The disclosure of the 62/538,540 application describes several species of complexes, one of which is the same as example 1 which falls into the scope of the present claims.  The 62/538,540 application provides no generic description of complexes or other details that are reasonably representative of the broad genus of complexes set forth in independent claims 1, 7 or 12 or any sub-genus set forth in dependent claims 3-4, 9 or 14.  Further, th listed, example 1) is described in the 62/538,540 application.  The other species listed in claim 6 are neither all represented by, or are obvious variants of, this single disclosed species.  
Therefore, none of the present claims find sufficient descriptive support in the 62/538,540 application; accordingly, claims 1-16 are not entitled to the benefit of the prior application.  The effective filing date of the present claims is considered to be the date that the international application was filed: 26 July 2018.

Information Disclosure Statement
The IDS dated 28 January 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Claim Interpretation
Independent claims 1, 7 and 12 each recite the term “imine moiety” as one of the moieties which must be present as part of the compound: “a compound comprising at least one ether, thioether, and/or imine moiety and at least two lactam moieties”.  The term is not defined in the specification and is afforded its plain meaning.  In this regard, see the IUPAC definition of the term as provided in the “gold book” which represents the art-recognized meaning of the term.  Thus, an imine moiety has a structure RN=CR2, wherein R is H or hydrocarbyl.  The Examiner notes that the sub-generic formulae of dependent claims 3, 9 and 14 each allow for the “Y” to be an amine moiety of NR: this is not an imine per the independent claims.  If the “Y” group is NR it does not represent at least one ether, thioether, and/or imine moiety and then the “functionalized” alkylene at one or more of Q1-Q6 must comprise this limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-8, 10-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 7 and 12 each recite the same broad genus of a complex: 
“a complex of at least one halogen and a compound comprising at least one ether, thioether, and/or imine moiety and at least two lactam moieties”.
The claims are functional in nature at least since they require a compound having a structure with features that result in forming a complex with at least one halogen.
Applicant’s disclosure does not provide sufficient written description to support this generic limitation.
See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance a subgenus of lactam compounds with functional activity suitable to provide for halogen complexation is described according to paragraph 49 in the instant specification.  Paragraph 57 provides a listing of species of this subgenus which is considered to be reasonably representative thereof.  No other compounds with a structure resulting in the required halogen complexing property are described.
These 21 described bis-lactam species are not considered representative of the entire genus of compounds according to the independent claims and there is no description of any particular structure-function relationships of compounds with the halogen complexing functional activity as required by the claims. 
There is no art-recognized known correlation between function and structure for halogen complexation.  Note that paragraph 42 of the specification describes the claim term as any non-covalent bond: “"complex" refers to a molecular architecture wherein two or more chemical entities are held together by non-covalent chemical bonds.”  
Compounds with structural features very different from those exemplified are known which can provide for the claimed “complex” feature and the examples provided by Applicant represent only a very narrow band of the possibilities.  See for example Botero Cid (J. Med. Chem. 2000, 43, 11, 2155–2164) compounds 5b-5e on page 2156 which are “non-covalent” complexes of two bromide ions and a compound comprising at least one ether, thioether, and/or imine moiety and at least two lactam moieties:

    PNG
    media_image1.png
    216
    612
    media_image1.png
    Greyscale

See also US4886890, example 7 at col 5 which is a “non-covalent” complex of two chlorides and a compound comprising at least one ether, thioether, and/or imine moiety and at least two lactam moieties.  The corresponding structure for CAS RN 127449-09-6 from the database record for the reference is shown below:

    PNG
    media_image2.png
    59
    1129
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    59
    1129
    media_image2.png
    Greyscale

Therefore, Applicant’s description of a relatively narrow subgeneric formula of bis-lactams and a grouping of species thereof is not representative of all the possible species of the genus of complexes recited in the independent claims.  

To summarize, there is a lack of descriptive support since the claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) multiple other species with the function are known in the art with completely different structural features and (iii) there is no art-recognized structure-function relationship for compounds with halogen complexing functional activity.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (Cryst. Growth Des. 2017, 17, 5552−5558).
The reference lists at least one author who is not an instant inventor and was published on 18 September 2017 less than one year before the instant effective filing date of 26 July 2018 (see above).  The reference might be excluded as prior art under the 35 U.S.C. 102(b)(A) exception as a grace period disclosure.  See MPEP 717.
The reference discloses the compound 2 which comprises an ether and two lactams and is a compound according to the generic formulae of the dependent claims wherein n is 1, Y is O and Q1-Q4 are each an unfunctionalized alkylene.
Compound 2 is identical to instant compound 1.  The reference discloses a complex of 2 with molecular iodine and iodide (2.HI3) at page 5557, second paragraph left column, which is identical in all respects to the complex produced in instant example 1.  This complex reads on instant claims 1-6.  
A composition comprising the complex and further comprising ethanol (a solvent) is disclosed at least in figure S1 on the first page of the supporting information.  This composition is at least a germicidal composition in view of the amount of iodine present.  The ethanol solution reads on instant claims 7-16.
[2] Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (US 4,842,858).
The reference discloses complexes and compositions as currently claimed.
See at least the complex described in example 1 spanning columns 5-6. The example produces an “iodophor” which is a complex of molecular iodine and a compound which comprises at least one ether and at least two lactams, the structure of the compound of the complex as disclosed is shown below:

    PNG
    media_image3.png
    293
    587
    media_image3.png
    Greyscale

	This compound is redrawn below with the framework of the generic formulae of the instant dependent claims indicated in the circled portion:

    PNG
    media_image4.png
    518
    815
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    137
    381
    media_image5.png
    Greyscale

This is a compound according to the generic formulae of the dependent claims (shown above) wherein n is 1, Y is O, Q1 and Q4 are each an unfunctionalized alkylene and Q2 and Q3 are each a functionalized alkylene.
The disclosed complex reads on instant claims 1-5.  
The reference “iodophor” is described as having 22.5% available iodine and is a composition comprising the complex and further comprising water (a solvent).  This composition is at least a germicidal composition in view of the amount of iodine present.  The water solution reads on instant claims 7-16.

[3] Claims 1, 3-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marhold (US 5,672,765).
The reference discloses at least one complex and composition as currently claimed.
See at least the compound (Id) described at column 2 which is identical to instant compound 1:

    PNG
    media_image6.png
    155
    941
    media_image6.png
    Greyscale

Example 2 at column 5 describes the process of making compound (Id) where it is obtained as a liquid substance (a yellow oil).
The reference discloses a “non-covalent” “complex” of compound (Id) with fluoride ion at example 7, column 7:

    PNG
    media_image7.png
    117
    742
    media_image7.png
    Greyscale

This procedure combines the ionic compound of potassium fluoride with slightly more than a stoichiometric amount (1.08 eq) of the bis-lactam liquid in order to produce a “mixture” that necessarily comprises a “complex” with the halogen of fluoride ion.  The mixture is subsequently used in a reaction process which requires dissolution of at least a portion of the fluoride ion.  The dissolved fluoride is necessarily “solvated” by the bis-lactam in the mixture which requires a non-covalent association of the fluoride and the bis-lactam: this is considered to be a complex as claimed.  The bis-lactam compound functions as a complexing agent for the fluoride ion and brings it into solution – the non-covalent association of the fluoride ion with the bis-lactam through complexation must necessarily occur in order for the subsequent chemical reaction to occur.  This is consistent with the description of the reference of the lactams as good solvents for alkali metal fluorides, see column 1, lines 17-23 and 28-33, etc.
This “complex” reads on instant claims 1 and 3-6.  
The “composition” produced in the reference procedure comprises the complex and further comprises potassium ion (a “stabilizer”).  This composition is at least a germicidal composition in view of the amount of fluoride present.  The composition reads on instant claims 7 and 9-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over MUSA (US 2012/0148514) and SCHENK (Schenck; J Pharm Sci, 1979, 68, 1505).

The Instant Claims
The instant claims are drawn to a complex of the bis-lactam compound of instant example 1 (4th listed compound in claim 6) and a germicidal composition thereof which further comprises a solvent.

The Prior Art
MUSA discloses a number of instant bis-lactam compounds, including that of instant example 1, and teaches its utility in a variety of applications including personal care and pharmaceuticals.  See the abstract and the entire reference.
Pharmaceutical use is generally taught for example at paragraph 120 on page 13.

    PNG
    media_image8.png
    106
    680
    media_image8.png
    Greyscale

Thus, the bis-lactams are taught as being used as solubilizers in pharmaceutical applications.
Example 9 at page 15 teaches that the “bis-N-ethylpyrrolidinone ether” is an efficient solubilizer of polymeric substances, including PVP which has known pharmaceutical utility.  Paragraph 135 suggests in lines 1-4 that the bis-lactam can therefore be used in combination with “PVP-iodine complexes”:

    PNG
    media_image9.png
    195
    1011
    media_image9.png
    Greyscale

The reference teaches pharmaceutical utility and suggests use at least as a solubilizing agent for PVP-iodine complexes.
SCHENK teaches structural aspects of PVP-iodine complexes, known in the art as “Povidone-Iodine”.  The abstract teaches that complexing iodine with PVP increases iodine solubility in water and provides for compositions useful as germicidal agents.
The reference further teaches that a bis-lactam molecule, which represents a section of the PVP polymer chain, forms a stable complex with iodine.  See the bottom right of page 1505 and the experimental details for compound (V) on page 1508.

    PNG
    media_image10.png
    161
    337
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    241
    754
    media_image11.png
    Greyscale


Differences between Prior Art & the Claims 
MUSA teaches compounds used in the instant complexes and their pharmaceutical utility as solubilizing agents but does not disclose a complex with iodine.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have (i) solubilized PVP-iodine complex with the reference bis-lactam compound and/or (ii) used the reference bis-lactam compound to directly solubilize iodine through complex formation; in order to provide for iodine-containing compositions with pharmaceutical utility.
The reference teaches pharmaceutical utility of compounds used in the instant complexes as solubilizing agents.  The reference suggests that the compound can be used to solubilize PVP-iodine.  
A skilled artisan would find good reason to use the reference bis-lactam as taught by the reference to produce a solubilized PVP-iodine composition.  For example, a more effective germicidal solution could be provided by dissolving PVP-iodine at higher concentrations.  The preparation of such a composition would be carried out by combining PVP-iodine and the bis-lactam as solvent and/or by first dissolving PVP with the lactam as a solvent then adding iodine to form the complex.  In either case, a complex as currently claimed would be produced at least through exchange of the iodine between the various lactam moieties present in the solution.
For example, SCHENK teaches that a simple bis-lactam compound forms a stable iodine complex.  This at least provides an expectation that iodine would complex with the MUSA bis-lactam in a similar manner.
Alternately, an artisan would understand that the MUSA bis-lactam itself could represent an iodine solubilizing agent in the absence of PVP.  The bis-lactam is taught as having pharmaceutical utility as a solubilizing agent, solubilizes PVP, is suggested as being used in combination with PVP-iodine and is structurally related to PVP and the bis-lactam described by SHENK as forming a stable iodine complex.  The use of the MUSA bis-lactam as a solubilizing agent for iodine represents a logical extension of these teachings.  An artisan would find reason to provide for such a use at least as an alternate to using less-soluble polymeric PVP substances to solubilize iodine.  The artisan would thus consider using the MUSA bis-lactam as an alternate to PVP to directly form an iodine complex and achieve a highly soluble form of iodine for use at least as a germicide.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625